Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the RCE filed on October 13, 2021.  Claims 1, 4-5 and 8-16 is/are pending for examination.



Response to Amendment


Applicant has amended claims 1, and 9-10; claims 2-3, 6-7 are canceled; claims 11-16 are newly added; and claims 1, 4-5, and 8-16 are pending.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1, 4-5, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki et al. (U.S. 2017/0155515) hereinafter “Androulaki” in view of Watanabe et al. (U.S. 2018/0323964) hereinafter “Watanabe”.


As to claim 1, Androulaki discloses a processing method at a private node of a group of private nodes in a network with a group of public nodes and the group of private nodes (Androulaki [9-11, 57-58], discloses wherein the method of processing digital transactions in a network of computer systems may comprise creating a digital message including a specification of a set of validator computer systems to validate the computer program and results of execution of the computer program instructions, wherein each validator computer system is provided with a key), comprising steps of: 
generating a first block with a plurality of transactions (Androulaki [9-11, 45-47], discloses wherein receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the encrypted digital message);
transmitting an approval request of the first block to the group of private nodes (Androulaki [9-11, 46, 61], discloses wherein transmitting the digital messages over the network to at least the plurality of validator computer systems, and receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the signed digital message); and 
finalizing the first block to add the first block to a blockchain on condition that approvals are obtained from two or more nodes of the group of private nodes (Androulaki [61, 68-69], discloses wherein the consensus criteria, which specify the combinations of validators that have to find the transaction valid in order for the transaction to be found valid, and any two validators must find the transaction valid in order for the transaction to be found valid), 
Androulaki is silent on wherein no consecutive new approval of a second block by the private node is requested by the private node until addition of a block generated by another private node of the group of private nodes is finalized.
However Watanabe discloses wherein no consecutive new approval of a second block by the private node is requested by the private node until addition of a block generated by another private node of the group of private nodes is finalized (Watanabe, abstract [54-57, 78-81], discloses wherein the block approval method specifies a blend of pattern of a plurality of parameters  types used for determination of qualification regarding linkage of a plurality of blocks in the blockchain data, the approval process prevents a transaction from being successively linked by a malicious generating party by not allowing consecutive approval requests until current block is finalized).
Androulaki and Watanabe are analogous art because they are from the same field of endeavor, namely, systems and methods of blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Androulaki and Watanabe before  Watanabe with reasonable expectation that this would result in a system that is capable of not processing any new approval request until the current block is generated and approved.  This method of improving the blockchain system of Androulaki was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Androulaki with Watanabe to obtain the invention as specified in claim 1.



As to claim 4, Androulaki-Watanabe discloses the processing method according to claim 1, wherein number of the private nodes is two digits (Androulaki [11-13, 42-43], discloses plurality of private validators).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 1 above.



As to claim 5, Androulaki-Watanabe discloses the processing method according to claim 1, wherein number of the two or more nodes is an odd number of one digit (Androulaki [42-43, 35-38], discloses plurality of private validators and a restricted number of validating entities).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 1 above.


As to claim 5, Androulaki-Watanabe discloses the processing method according to claim 1, wherein public key of each private node is shared among private nodes of the group of private nodes (Androulaki [9-11, 47-49], discloses wherein each specified validator computer system and signing the copy for each specified validator computer system with that validator computer system's public signing key, transmitting the digital messages over the network to at least the plurality of validator computer systems).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 1 above.


As to claim 9, Androulaki discloses a non-transitory computer readable medium including instructions by one or more processors to cause a system to perform a processing method at a private node of a group of private nodes in a network with a group of public nodes and the group of private nodes (Androulaki [9-11, 57-58], discloses wherein the method of processing digital transactions in a network of computer systems may comprise creating a digital message including a specification of a set of validator computer systems to validate the computer program and results of execution of the computer program instructions, wherein each validator computer system is provided with a key), the processing method comprising steps of: 
generating a block with a plurality of transactions (Androulaki [9-11, 45-47], discloses wherein receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the encrypted digital message); 
transmitting an approval request of the block to the group of private nodes (Androulaki [9-11, 46, 61], discloses wherein transmitting the digital messages over the network to at least the plurality of validator computer systems, and receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the signed digital message); and 
finalizing the block to add the block to a blockchain on condition that approvals are obtained from two or more of the group of private nodes (Androulaki [61, 68-69], discloses wherein the consensus criteria, which specify the combinations of validators that have to find the transaction valid in order for the transaction to be found valid, and any two validators must find the transaction valid in order for the transaction to be found valid), 
Androulaki is silent on wherein no consecutive new approval of another block is requested by the private node until the block is finalized and added by an approval request from another private node of the group of private nodes.
However Watanabe discloses wherein no consecutive new approval of another block is requested by the private node until the block is finalized and added by an approval request from another private node of the group of private nodes (Watanabe, abstract [54-57, 78-81], discloses wherein the block approval method specifies a blend of pattern of a plurality of parameters  types used for determination of qualification regarding linkage of a plurality of blocks in the blockchain data, the approval process prevents a transaction from being successively linked by a malicious generating party by not allowing consecutive approval requests until current block is finalized).
Androulaki and Watanabe are analogous art because they are from the same field of endeavor, namely, systems and methods of blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Androulaki and Watanabe before him or her, to modify the blockchain system of Androulaki to include the approval process of Watanabe with reasonable expectation that this would result in a system that is capable of not processing any new approval request until the current block is generated and approved.  This method of improving the blockchain system of Androulaki was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Androulaki with Watanabe to obtain the invention as specified in claim 9.



As to claim 10, Androulaki discloses a private node device for a private node of a group of private nodes in a network with a group of public nodes and the group of private nodes (Androulaki [9-11, 57-58], discloses wherein the method of processing digital transactions in a network of computer systems may comprise creating a digital message including a specification of a set of validator computer systems to validate the computer program and results of execution of the computer program instructions, wherein each validator computer system is provided with a key), 
wherein a block with a plurality of transactions is generated to transmit an approval request of the block to the group of private nodes (Androulaki [9-11, 45-47, 61], discloses wherein receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the encrypted digital message and transmitting the digital messages over the network to at least the plurality of validator computer systems, and receiving a validation result from at least some of the plurality of validator computer systems, wherein a validation result is generated at a validator computer system by decrypting the signed digital message); and 
wherein the block is finalized to add the block to a blockchain on condition that approvals are obtained from two or more nodes of the group of private nodes by receiving an approval result from at least one of the private nodes (Androulaki [61, 68-69], discloses wherein the consensus criteria, which specify the combinations of validators that have to find the transaction valid in order for the transaction to be found valid, and any two validators must find the transaction valid in order for the transaction to be found valid), 
Androulaki is silent on wherein no consecutive new approval of another block is requested by the private node until the block is finalized and added by an approval request from another private node of the group of private nodes.
However Watanabe discloses wherein no consecutive new approval of another block is requested by the private node until the block is finalized and added by an approval request from another private node of the group of private nodes (Watanabe, abstract [54-discloses wherein the block approval method specifies a blend of pattern of a plurality of parameters  types used for determination of qualification regarding linkage of a plurality of blocks in the blockchain data, the approval process prevents a transaction from being successively linked by a malicious generating party by not allowing consecutive approval requests until current block is finalized).
Androulaki and Watanabe are analogous art because they are from the same field of endeavor, namely, systems and methods of blockchain technology.            before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Androulaki and Watanabe before him or her, to modify the blockchain system of Androulaki to include the approval process of Watanabe with reasonable expectation that this would result in a system that is capable of not processing any new approval request until the current block is generated and approved.  This method of improving the blockchain system of Androulaki was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Androulaki with Watanabe to obtain the invention as specified in claim 10.




As to claim 11, Androulaki-Watanabe discloses the non-transitory computer readable medium according to claim 9, wherein number of the private nodes is two digits discloses plurality of private validators).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 9 above.


As to claim 12, Androulaki-Watanabe discloses the non-transitory computer readable medium according to claim 9, wherein number of the two or more nodes is an odd number of one digit (Androulaki [42-43, 35-38], discloses plurality of private validators and a restricted number of validating entities).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim  9 above.


As to claim 13, Androulaki-Watanabe discloses the non-transitory computer readable medium according to claim 9, wherein public key of each private node is shared among private nodes of the group of private nodes (Androulaki [9-11, 47-49], discloses wherein each specified validator computer system and signing the copy for each specified validator computer system with that validator computer system's public signing key, transmitting the digital messages over the network to at least the plurality of validator computer systems).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 9 above.



As to claim 14, Androulaki-Watanabe discloses the private node device according to claim 10, wherein number of the private nodes is two digits (Androulaki [11-13, 42-43], discloses plurality of private validators).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 10 above.


As to claim 15, Androulaki-Watanabe discloses the private node device according to claim 10, wherein number of the two or more nodes is an odd number of one digit (Androulaki [42-43, 35-38], discloses plurality of private validators and a restricted number of validating entities).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim  10 above.


As to claim 16, Androulaki-Watanabe discloses the private node device according to claim 10, wherein public key of each private node is shared among private nodes of the group of private nodes (Androulaki [9-11, 47-49], discloses wherein each specified validator computer system and signing the copy for each specified validator computer system with that validator computer system's public signing key, transmitting the digital messages over the network to at least the plurality of validator computer systems).  The Examiner supplies the same rationale for the combination of references Androulaki and Watanabe as in claim 10 above.



Response to Arguments


Applicant's arguments with respect to claims 1, 4-5 and 8-16 have been considered, However, upon further consideration, a new ground(s) of rejection is made in view of Androulaki and Watanabe.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAZU A MIAH/Primary Examiner, Art Unit 2441